DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on January 06, 2022.  Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20 & 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 3, 5, 6, 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7 – 10 recites: “the logo being printed on the strap body to minimize or eliminate deformation of the logo upon stretch of the strap body so that the logo remains visibly identifiable or recognizable during use and non-use,”
minimize deformation of the logo….so that remains visibly identifiable or recognizable” makes the claim indefinite because the it is UNCLEAR what amount of “minimization” of the logo would be required to meet the claim OR how much deformation of the logo is acceptable and/or what is still identifiable or recognizable.  As an example, a word as the logo that is stretched would still be readable and thus identifiable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 7, 9, 10, 12, 14, 15, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0305480 A1) to Brousseau in view of (U.S. Patent Number 8,746,448 B1) to Bellace and (U.S. Patent Publication Number 2012 / 0067942 A1) to Quehl.
Regarding claim 1, Brousseau discloses the strap body (11), the strap body (11) being made of the material that is woven, the strap body (11) having the first end (i.e. Upper Portion of (11) in Figures 9 & 10) and the second end (i.e. Lower Portion of (11) in Figures 9 & 10) that is opposite to the first end (i.e. Upper Portion of (11) in Figure 9); and
the first fastener (i.e. in Figure 9) connected to the strap body (11) at the first end (i.e. Upper Portion of (11) in Figure 9); and
the second fastener (i.e. Lower (11A) in Figure 9) connected to the strap body (11) at the second end (i.e. Lower Portion of (11) in Figure 9), the first fastener (i.e. Upper (11A) in Figure 9) and the second fastener (i.e. Lower (11A) in Figure 9) to form the loop (11) around the case (25) of the mobile device (20) with the ability for the strap body (11) to lie flat and tight (i.e. based on the fastening attachment location / position of (11A) in Figures 9 & 10) against the back wall of the case (25) (See Figure 12) and accommodate one or more of the user’s fingers or their hand (See Figure 13), the first fastener (i.e. Upper (11A) in Figure 9) and the second fastener (i.e. Lower (11A) in Figure 9) to form the closure system that can be sandwiched in and securely held between the mobile device (20) and the case (25) of the mobile device (20) along with the portion of the strap body (11) without the need for the recess in the case (25) for the strap (11) or the first fastener (i.e. Upper (11A) in Figure 9) and the second fastener (i.e. 
However, Brousseau does not explicitly disclose the first fastener mates with the second fastener to form the loop around the case of the mobile device; and the first fastener being the first portion of the hook and loop fastener that mates with the second fastener that is the second portion of the hook and loop fastener so that the strap is installed on and removable from the case allowing the user to use the same strap on a different case.
Bellace teaches the first fastener (24) being the first portion of the hook and loop fastener (23) that mates with the second fastener (25) that is the second portion of the hook and loop fastener (23) so that the strap (12) is installed on and removable from the case (11) allowing the user to use the same strap (12) on the different case (See Column 6, lines 15 – 34) (See Figure 4).

However, Brousseau does not explicitly disclose elastomeric and printable fabric or non-fabric material having the flexible elastic material that stretches from this resting position in the lengthwise direction and with minimal to no stretch in the latitudinal direction.
	Quehl teaches the strap body (3) being made of the material that is a woven elastomeric and printable fabric or non-fabric material having the flexible elastic material that stretches from this resting position in the lengthwise direction and with minimal to no stretch in the latitudinal direction (See Paragraphs 0014, 0015, 0016, 0017 & 0018) & (See Claim 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body being made of the material that is a woven elastomeric and printable fabric or non-fabric material having the flexible elastic material that stretches from this resting position in the lengthwise direction and with minimal to no stretch in the latitudinal direction as taught by Quehl with the strap of Brousseau in order to enhance product durability.

Regarding claim 2, Brousseau as modified by Bellace discloses wherein the first portion (i.e. Hook Portion) of the hook and loop fastener (24 & 25) faces the first direction on the first surface and the second fastener (25) has the second 

Regarding claim 6, Brousseau as modified by above does not disclose the strap body having material in a ½” width ±1/16”. 
Brousseau recites: “Since other modifications and changes varied to fit particular operating requirements and environments will be apparent to those skill in the art, what is desired to be protected by Letters Patent is not considered limited to the example chosen for purposes of disclosure, and covers all changes and modifications which do not constitute departures from the true spirit and scope of this application,…).” (See Paragraph 0112).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having material in the ½” width ±1/16”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, Brousseau as modified by above does not explicitly disclose wherein the strap body being made of the fabric where the length of the 10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body is made of the fabric where the length of the 10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9, Brousseau discloses the strap body (11) having the first end (i.e. Upper End of (11) in Figures 9 & 10) and the second end (i.e. Lower End of (11) in Figures 9 & 10) that is opposite to the first end (i.e. Upper End of (11) in Figures 9 & 10), wherein the strap body (11) is made of a material that is a woven fabric or non-fabric material having flexible;
the first fastener (i.e. Upper (11A) in Figure 9) to the strap body (11) at the first end (i.e. Upper End of (11) in Figures 9 &10); and
for the strap body (11) to lie flat and tight (i.e. based on the fastening attachment location position of (11A) in Figures 9 & 10) against the back wall of the case (20) and be stretched from this resting position to accommodate one or more of the user’s fingers or their hand (See Figure 13), the first fastener (i.e. Upper (11A) in Figures 9 & 10) and the second fastener (i.e. Lower (11A) in Figures 9 & 10) to form the closure system that can be sandwiched in and securely held between the mobile device (20) and the case (25) of the mobile device (20) along with the portion of the strap body (11) without the need for the recess in the case (25) for the strap (11) or the first fastener (i.e. Upper (11A) in Figures 9 & 10) and the second fastener (i.e. Lower (11A) in Figures 9 & 10) to be positioned in, the first fastener (i.e. Upper (11A) in Figures 9 & 10) and the second fastener (i.e. Lower (11A) in Figures 9 & 10) in different positions to adjust the tension of the loop around the case (25) of the mobile device (20), the first fastener (i.e. Upper (11A) in Figures 9 & 10) and the second fastener (i.e. Lower (11A) in Figures 9 & 10) fastens to the case so that the strap (11) is installed on and removable from the case allowing the user to use the same strap on a different case, and the first end of the strap body (11) passes through the camera port (i.e. Upper (25H) in Figure 10) through the back wall of the case (25) so that the portion of the strap body (11) is maintained 
However, Brousseau does not disclose the first fastener mates with the second fastener to form the loop around the case of the mobile device; the first fastener mates with the second fastener to form the closure system that can be sandwiched in and securely held between the mobile device; and the first fastener is connectable with the second fastener in different positions to adjust the tension of the loop around the case of the mobile device, and the first fastener being the first portion of the hook and loop fastener that mates with the second fastener that is the second portion of the hook and loop fastener.
Bellace teaches the first fastener (24) mates with the second fastener (25) to form the loop around the case of the case (See Figure 4); the first fastener (24) mates with the second fastener (25) to form the closure system (See Figure 4) that can be sandwiched in and securely held between the mobile device; and the first fastener (24) is connectable with the second fastener (25) in different positions to adjust the tension of the loop around the case of the mobile device, and the first fastener (24) being the first portion of the hook and loop fastener that mates with the second fastener (25) that is the second portion of the hook and loop fastener (See Column 6, lines 15 – 34) (See Figure 4).

However, Brousseau does not explicitly disclose elastomeric and printable fabric or non-fabric material having the flexible elastic material that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction.
	Quehl teaches the strap body (3) being made of the material that is a woven elastomeric and printable fabric or non-fabric material having the flexible elastic material that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction (See Paragraphs 0014, 0015, 0016, 0017 & 0018) & (See Claim 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body being made of the material that is a woven elastomeric and printable fabric or non-fabric material having the flexible elastic material that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction as taught by Quehl with the strap of Brousseau in order to enhance product durability.

Regarding claim 10, Brousseau as modified by Bellace discloses and wherein the strap (12) is free of adhesives affixing it to the case (11) of the mobile device (See Figure 4). 
Furthermore, Brousseau as modified by Quehl discloses the elastomeric strap (3) in Figures 1A & 1B). 
	
Regarding claim 12, Brousseau discloses the strap (11) connects to the case (25) of the mobile device (20) so that a portion of the strap body (11) is on the outer surface of the case (25) of the mobile device to be accessible for use, and wherein the strap is configured to allow a user to hold, use and operate the mobile device (See Figures 10, 11A & 11B).
Furthermore, Brousseau as modified by Bellace discloses the strap (12) connects to the case (11) of the mobile device so that a portion of the strap body (12) is on the outer surface of the case (11) of the mobile device to be accessible for use (See Figure 1), wherein the strap (12) is configured to allow a user to hold, use and operate the mobile device (See Figure 1).
Furthermore, Brousseau as modified by Quehl discloses the elastomeric strap (3) in Figures 1A & 1B). 

Regarding claim 14, Brousseau as modified by Bellace discloses wherein the strap body (12) is held in place on the case (11) of the mobile device by tension created by the strap body (12) and fixing such tension in position when the first fastener (i.e. 

Regarding claim 15, Brousseau does not disclose wherein the strap body having the thickness of between 0.004 inches and 0.125 inches.  
Brousseau recites: “Since other modifications and changes varied to fit particular operating requirements and environments will be apparent to those skill in the art, what is desired to be protected by Letters Patent is not considered limited to the example chosen for purposes of disclosure, and covers all changes and modifications which do not constitute departures from the true spirit and scope of this application,…).” (See Paragraph 0112).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having the thickness of between 0.004 inches and 0.125 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Brousseau does not disclose wherein the strap body (11) has a portion with a width of up to 1 inch.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having the portion with the width of up to 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 20, Brousseau does not disclose wherein the strap body (11) is made of a fabric where a length of a 10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches. 
Brousseau recites: “Since other modifications and changes varied to fit particular operating requirements and environments will be apparent to those skill in the art, what is desired to be protected by Letters Patent is not considered limited to the example chosen for purposes of disclosure, and covers all changes and modifications which do not constitute departures from the true spirit and scope of this application,…).” (See Paragraph 0112).
10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0305480 A1) to Brousseau, (U.S. Patent Number 8,746,448 B1) to Bellace and (U.S. Patent Publication Number 2012 / 0067942 A1) to Quehl as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2017 / 0079380 A1) to Wojcieszak et al.
Regarding claim 3, Brousseau as modified by Quehl discloses the logo (4) is the first logo (See Figure 1A), and wherein the first logo (4) is on the first side of the strap body (3) (See Figures 1A, 1B & 3A).
However, Brousseau as modified by Quehl does not disclose the second logo is on the second side of the strap body opposite the first side and such logos can be the same or different.  
Wojcieszak et al., ‘380 teaches the logo (See Figures 1 & 2) is the first logo (i.e. Letter “A” in Figures 1 & 4) and further comprising the second logo (i.e. Letter “B” in Figures 2 & 3), wherein the first logo (i.e. Letter “A” in Figures 1 & 4) is on the first side of the strap body (12) and the second logo (i.e. Letter “B” in Figures 2 & 3) is on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second logo is on the second side of the strap body opposite the first side and such logos can be the same or different as taught by Wojcieszak et al., with the strap of Brousseau in order to provide two different indicia logos and enhance product appeal.  

Regarding claim 16, Brousseau as modified by Wojcieszak et al., ‘380 discloses the logo (See Figures 1 & 2) is the first logo (i.e. Letter “A” in Figures 1 & 4) and further comprising the second logo (i.e. Letter “B” in Figures 2 & 3), wherein the first logo (i.e. Letter “A” in Figures 1 & 4) is on the first side of the strap body (12) and the second logo (i.e. Letter “B” in Figures 2 & 3) is on the second side of the strap body (12) opposite the first side (See Figures 5 & 6).

Claime 5 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0305480 A1) to Brousseau, (U.S. Patent Number 8,746,448 B1) to Bellace and (U.S. Patent Publication Number 2012 / 0067942 A1) to Quehl as applied to claim 1 above, and further in view of (U.S. Patent Number 9,242,127 B1) to London, Sr. et al.  
Regarding claim 5, Brousseau as modified by Quehl discloses the strap body (3) made of a material that has elastomeric material (i.e. Elastic) (See Paragraph 0059).
explicitly disclose spandex that is double-covered with the non-elastic material.  
London, Sr. et al., teaches the strap body (33) made of the material that has elastomeric material having spandex (36) that is double-covered (See Column 5, lines 12 – 20) (See Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the non-elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin. 125 USPQ 416.

Regarding claim 18, Brousseau as modified by London, Sr. et al., discloses the strap body (33) made of the material that has elastomeric material having spandex (36) that is double-covered (See Column 5, lines 12 – 20) (See Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the non-elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin. 125 USPQ 416.


Claims 8 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0305480 A1) to Brousseau, (U.S. Patent s applied to claim 1 above, and further in view of (Japan Patent Number 2003—111611) to Morimoto and (U.S. Patent Number 2017 / 0238645 A1) to Arin.
Regarding claim 8, Brousseau as modified above does not disclose the strap body being made of a fabric comprising synthetic filament yarns or a fabric that is heat treated and pre-shrunk to retain shape and improve suitability for printing.
Morimoto ‘611 teaches the strap body is made of a fabric comprising synthetic filament yarns (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body made of fabric comprising synthetic filament yarn as taught by Morimoto with the strap of Brousseau in order to enhance durability.
However, Brousseau modified does not disclose the logo applied to the strap body by dye-sublimation printing. 
Arin ‘645 teaches the logo (154) is applied to the strap body (114) by dye-sublimation printing (See Paragraph 0134) (See Figures 1 & 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the logo applied to the strap body by dye-sublimation printing as taught by Arin with the strap of Brousseau order to provide direct printing.

Regarding claim 21, Brousseau as modified by Morimoto ‘611 discloses the strap body is made of a fabric comprising synthetic filament yarns (See Abstract).

However, Brousseau as modified by above does not disclose the logo is applied to the strap body by dye-sublimation printing. 
Arin ‘645 teaches the logo (154) is applied to the strap body (114) by dye-sublimation printing (See Paragraph 0134) (See Figures 1 & 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the logo applied to the strap body by dye-sublimation printing as taught by Arin with the strap of Brousseau order to provide direct printing.

Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0305480 A1) to Brousseau; (U.S. Patent Number 8,746,448 B1) to Bellace; and (U.S. Patent Publication Number 2012 / 0067942 A1) to Quehl as applied to claim 9 above, and further in view of (U.S. Patent Publication Number 2014 / 0084035 A1) to Georges.
Regarding claim 11, Brousseau as modified by above does not disclose the elastomeric strap is the first elastomeric strap and further comprising the second elastomeric strap, and wherein the first elastomeric strap and the second elastomeric strap are interchangeable on the case of the mobile device.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the elastomeric strap is the first elastomeric strap and further comprising the second elastomeric strap, and wherein the first elastomeric strap and the second elastomeric strap are interchangeable on the case of the mobile device as taught by Georges with the elastomeric strap of Brousseau in order to maintain the indicia visibility when stretched.

Regarding claim 13, Brousseau wherein the strap body (11) connected to the case (25) of the mobile device (20) (See Figures 9, 10, 11A & 11B).  
Furthermore, Brousseau as modified by Georges teaches the logo (i.e. Smartangel) on the outer surface that is visible when the strap body (30) is connected to the case (20) of the mobile device (See Figures 7 & 14).

Response to Arguments
Applicant’s arguments, see pages 7 – 11, filed on January 06, 2022, with respect to Claims 1 – 21 have been fully considered and are persuasive.  The Final Office Action mailed on September 29, 2021 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734